       Case 1:18-cv-01805-JPW Document 49 Filed 05/29/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
AARON JAMES,                           :   Civil No. 1:18-CV-01805
                                       :
           Plaintiff,                  :
                                       :
           v.                          : Judge Jennifer P. Wilson
                                       :
LAUREL HARRY, et al.,                  :
                                       :
           Defendants.                 :   Magistrate Judge Martin C. Carlson
                                     ORDER
     AND NOW, on this 29th day of May, 2020, for the reasons set forth in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. United States Magistrate Judge Martin C. Carlson’s report and

     recommendation (Doc. 41) is ADOPTED IN ITS ENTIRETY.

  2. Plaintiff’s objections (Doc. 43) are OVERRULED.

  3. Defendants’ motion to dismiss (Doc. 35) is GRANTED. Plaintiff’s second

     amended complaint (Doc. 34) is DISMISSED WITH PREJUDICE.

  4. Plaintiff’s motions to strike (Docs. 42, 46) are DENIED AS MOOT.

  5. The Clerk of Court is directed to close this case.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
